Citation Nr: 0317079	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  99-15 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
duodenal ulcer, post-operative subtotal gastrectomy.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
August 1944.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the RO in March 1999 
and October 1999.  


FINDINGS OF FACT

1. The veteran's duodenal ulcer, post-operative subtotal 
gastrectomy, has been productive of severe symptomatology, 
and the veteran is already in receipt of the highest 
schedular evaluation available for this disability.

2. The veteran's disability is not productive of an 
exceptional or unusual disability picture with factors such 
as marked interference with employment or frequent 
hospitalizations.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
duodenal ulcer, post-operative subtotal gastrectomy, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.2, 4.7, 4.10, 4.112, 4.114, Diagnostic Codes 7305, 
7308 (as in effect prior to and from July 2, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claims.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); and Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

The veteran's claim for an increased rating did not require a 
specific form, so there is no issue as to provision of a form 
or instructions for applying for this benefit.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).

VA must provide the veteran (and any representative) notice 
of required information and evidence not previously provided 
that is necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent a notice of a rating decision in March 1999, 
a statement of the case in June 1999, and supplemental 
statements of the case in October 1999 and December 2002.  
These documents - collectively - listed the evidence 
considered, the legal criteria for determining whether an 
increased and/or extraschedular rating could be granted, and 
the analysis of the facts as applied to those criteria, 
thereby adequately informing the veteran of the information 
and evidence necessary to substantiate his claim.

VA must make, and has made, reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. §  5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, 
the RO has obtained VA treatment, examination and 
hospitalization records.  The veteran has not indicated that 
there are any outstanding records pertinent to his claim.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent a VA examinations in May 1999, 
October 1999, and September 2000.  The reports of these 
examinations have been obtained and reviewed by the Board.  

The veteran has also had the opportunity to testify on his 
behalf.  On March 11, 2003, a video conference hearing was 
held before the undersigned, who is rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to  
38 U.S.C.A. § 7107(c) (West 2002). 

The Board concludes that VA has substantially met the 
applicable requirements of the VCAA, and that there are no 
areas in which further development may be fruitful.  There 
would be no possible benefit to remanding this case to the RO 
(which discussed the VCAA in detail in its December 2002 
supplemental statement of the case), or to otherwise conduct 
any other development or notification actions.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

II.  Claim for increased rating

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155 (West 
2002).  Consideration is given to the potential application 
of the various provisions of 38 C.F.R. Parts 3 and 4, whether 
or not they are raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, 
the entire history of the veteran's disability is also 
considered.  Consideration must be given to the ability of 
the veteran to function under the ordinary conditions of 
daily life.  38 C.F.R. § 4.10 (2002).  If there is a question 
as to which of two evaluations should apply, the higher 
rating is assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2002), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's duodenal ulcer, post-operative subtotal 
gastrectomy, is evaluated under the rating code for 
postgastrectomy syndrome.  Severe postgastrectomy syndrome, 
with associated nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia is evaluated as 60 percent 
disabling.  38 C.F.R. § 4.114, Diagnostic Code 7308.

At the outset, the Board observes that certain provisions of 
the rating schedule for evaluating disorders of the digestive 
system and liver were revised, effective July 2, 2001.  See 
66 Fed. Reg. 29,488 (May 31, 2001).  Although none of the 
diagnostic codes applicable to the veteran's claim were 
changed, the terms of 38 C.F.R. § 4.112 relating to weight 
loss were amended. Id.

Prior to the July 2001 revisions, minor weight loss or 
greater losses of weight for periods of brief duration were 
not considered of importance in rating.  Rather, weight loss 
became of importance where there was appreciable loss that 
was sustained over a period of time.  In evaluating weight 
loss generally, consideration was to be given not only to 
standard age, height, and weight tables, but also to the 
particular individual's predominant weight pattern as 
reflected by the records.  The use of the term "inability to 
gain weight" indicated that there had been a significant 
weight loss with inability to regain it despite appropriate 
therapy.  38 C.F.R. § 4.112 (2000).

Effective July 2, 2001, the provisions of 38 C.F.R. § 4.112 
(see 66 Fed. Reg. 29486 - 29489 (2001)) were amended to read 
as follows:

For purposes of evaluating conditions in 
§ 4.114, the term "substantial weight 
loss" means a loss of greater than 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer; and the term "minor weight 
loss" means a weight loss of 10 to 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer. The term "inability to gain 
weight" means that there has been 
substantial weight loss with inability to 
regain it despite appropriate therapy. 
"Baseline weight" means the average 
weight for the two-year-period preceding 
onset of the disease.

38 C.F.R. § 4.112 (effective from July 2, 2001).  

Because of these revisions, the Board must determine whether 
the revised version is more favorable to the veteran.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, even if 
the Board finds the revised version more favorable, the reach 
of the new criteria can be no earlier than the effective date 
of that change.  VAOPGCPREC 3-2000 (2000).

The criteria for a 60 percent rating under Diagnostic Code 
7308 require "weight loss" accompanied by malnutrition and 
anemia.  In this instance, application of either version of 
38 C.F.R. § 4.112 yields substantially the same results.  The 
revised provision defines the terms "substantial" and 
"minor" weight loss, whereas the former uses do not define 
terms such as "minor weight loss" and "appreciable loss" 
of weight.  As such, application of the revised provision is 
not more favorable to the veteran than the old version of 38 
C.F.R. § 4.112.  See Karnas, supra.  Thus, the Board believes 
that the veteran has not been prejudiced by its consideration 
of both old and new definitions.  Furthermore, because of the 
functional similarity of the two versions of 38 C.F.R. 
§ 4.112 as it applies in this case, the veteran is also not 
harmed or prejudiced by the Board's initial consideration of 
the revised regulation without prior referral to the RO.  See  
Bernard v. Brown, 4 Vet. App. 384 (1993);

As noted earlier, the veteran is already in receipt of a 60 
percent rating for his duodenal ulcer, post-operative 
subtotal gastrectomy.  This is the highest rating available 
under the rating code for postgastrectomy syndrome.  The 
Board has considered entitlement to an increased rating under 
the rating code for duodenal ulcer, but a 60 percent rating 
is also the highest available under this code. 38 C.F.R. § 
4.114, Diagnostic Code 7305.  Therefore, as the veteran is 
already in receipt of the highest schedular rating available 
under the appropriate rating codes, there is no provision for 
an assignment of an increased rating. 

However, the Board has reviewed the record to determine if an 
extraschedular rating is warranted.  In exceptional cases 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

A review of the record indicates that entitlement to service 
connection for a chronic ulcer of the duodenum was 
established in an August 1944 rating decision.  A 10 percent 
rating was established for this disability.  The rating was 
increased to 20 percent by a January 1948 rating decision, 
and to 40 percent by a May 1948 rating decision.  

The veteran underwent a subtotal gastrectomy in February 1951 
and his rating was increased to 60 percent by a June 1951 
rating decision (effective from April 1951).  With the 
exception of additional temporary total ratings for 
hospitalizations, the veteran's 60 percent evaluation has 
remained in effect since that time and is protected.  See 38 
C.F.R. § 3.951 (2002).

In a January 1999 written statement, the veteran asserted 
that he was unable to work because he could not keep food in 
his stomach (which he said bled occasionally).  

At a February 1998 VA outpatient visit, the veteran 
complained of persistent diarrhea, but said it was relieved 
with Immodium.  He also complained of tenderness in the left 
lower quadrant, although this was apparently painful only 
when he was in the prone position or when he pulled on his 
left lower abdominal quadrant.  On examination, his abdomen 
was flat and non-tender.  His liver and spleen were not 
palpable and bowel sounds were normal.  He was seen again 
subsequently in February 1998, when he reported a recent, 
two-day history of abdominal pain which had presently 
resolved.  He denied any nausea, vomiting, or diarrhea.  
Examination revealed a flat and soft abdomen, and active 
bowel sounds.  There was mild tenderness of the right upper 
quadrant, but no rebound tenderness.  

In March 1998, the veteran called the VA to complain of a 
one-week history of dark stools.  There had been no 
gastrointestinal bleeding for three to four days, and no 
weakness or chest pain.  In May 1998, it was noted that the 
veteran could not tolerate medication for H. pylori bacteria 
and after two days, he vomited Pepto-Bismol tablets.  He had 
occasional diarrhea, but this was resolving with medication.  
During a September 1998 outpatient visit, he reported 
continued abdominal pain and indicated that he was convinced 
that he was slowly bleeding from peptic ulcer disease.  On 
examination, his abdomen was soft and flat.  There was slight 
mid-epigastric tenderness but no masses found.  The liver and 
spleen could not be palpated.  He continued to complain of 
stomach pain during a November 1998 outpatient visit.  

At a May 1999 VA examination, he reported vomiting almost 
once a day.  The quantity varied, but the vomit did not 
contain blood.  There were no episodes of hematemesis, 
melena, circulatory disturbances after meals, or 
hyperglycemic reactions.  He reported having diarrhea from 
two to ten times in the course of 24 hours, and this had 
reportedly persisted for many years. The veteran also 
complained of abdominal pain located in the epigastric region 
which was at times severe and other times mild.  He usually 
had at least one daily episode and this would get better with 
medication.  It was not associated with any other symptoms.  

The May 1999 VA examination report further indicates that the 
specific site of any ulcer disease was not known.  The 
veteran said he had not gained any weight the prior several 
years (he reportedly had weighed 162 lbs, had dropped down to 
110 lbs, and was now around 135 lbs).  There were no signs of 
anemia or tenderness on examination.  The VA examiner 
concluded, in pertinent part, that the veteran had B-12 and 
iron deficiencies, which were likely due to malabsorption 
from his partial gastrectomy.  The examiner also concluded 
that the veteran had mild dumping syndrome which presented as 
diarrhea (also seemed to be likely related to his surgery).  
The veteran's episodes of abdominal pain were deemed 
consistent with small amounts of adhesions from his previous 
surgery or possibly result from irritable bowel syndrome.

The veteran was hospitalized at a VA facility in August 1999.  
He presented with complaints of memory impairment and 
difficulty walking times two years.  According to his 
daughter, the veteran had had a history of urinary 
incontinence for one year but the veteran denied this 
presently.  He was initially admitted to neurology, and a CT 
scan showed a dilated ventricular system throughout with 
atrophy consistent with age.  Neurology performed a lumbar 
puncture (LP), and the veteran's gait improved (though not 
his memory).  Another lumbar puncture was performed, and 
again the veteran's gait improved but memory impairment 
improved very little.  

He developed complaints of heartburn around this time with 
some abdominal pain.  A gastrointestinal scope revealed a 
stricture of 9 mm. in the gastroesophageal junction, which 
was passable by breaking fibrous bands.  The stomach showed a 
gastrectomy with two loops and no gastritis.  Duodenum was 
normal.  The impression was esophagitis secondary to reflux, 
and peptic stricture, status post dilatation.  A 
ventriculoperitoneal (VP) shunt was placed without 
complications and the veteran did well post-operatively.  A 
repeat head CT scan showed no abnormality with shunt function 
or shunt placement.  The veteran was discharged to home, told 
to resume a regular diet and regular activities.  He was also 
told return to VA if he had nausea, vomiting, fever, chills, 
increasing headache, or any increasing gait abnormalities.  

The veteran underwent a VA general medical examination in 
October 1999.  He weighed 110 lbs.  The abdomen was flat, 
soft, and nontender, and there were no organomegaly, masses, 
or bruit.  The veteran was diagnosed as having status post 
partial gastrectomy, and vagotomy status post VP shunt 
placement.  Regarding his ability to work, the examiner 
believed that the veteran could effectively work despite his 
stomach and cerebral problems.

The veteran underwent a VA stomach examination in August 
2000.  He complained of extensive vomiting nearly every day 
and said that he had episodes in which he would vomit several 
times at a stretch that might last for an hour or two.  He 
denied having seen blood or melena, although he said he did 
have black stools.  He was not currently taking any 
medication for ulcers.  The veteran also complained of 
episodes of diarrhea, sometimes occurring every fifteen 
minutes.  This apparently would go on for hours at a time and 
resolve by taking medication.  Additionally, the veteran 
denied colic but complained of constant, diffuse abdominal 
pain which was so sensitive that he could not wear a belt.  
The veteran said he had gained nine pounds in the prior three 
months.  There were no signs of anemia nor any abdominal 
tenderness on palpation.  

At a September 2000 VA general medical examination, the 
veteran gave a history of having hypertension, vitamin B-12 
deficiency secondary to partial stomach removal, and normal 
pressure hydrocephalus.  His weight was 141 lbs.  He was 
somewhat unsteady and walked with a cane.  Examination 
revealed surgical scarring on the abdomen and some tenderness 
to palpation of the lower quadrant and right upper quadrant.  
A chest x-ray revealed posterior surgical changes near 
gastroesophageal junction, and an in-place VP shunt tube.

In a December 2000 addendum, the VA examiner noted that the 
claims file was available for his review, and that the 
veteran did appear to have "a lot of functional symptoms 
which include vomiting [and] diarrhea[,] which may limit his 
ability to work at certain jobs."    

At his March 2003 video conference hearing, the veteran 
testified that he had stomach pain, especially if he passed 
gas.  He described how he would have to belch 10 to 12 times 
a night, and he would get a terrible taste in his mouth.  He 
ate up to eight times a day.  He said he would vomit two to 
three times a day, or even up to six times.  It would just 
depend on if he was at home.  He would sit down to eat and 
drink, but it would come right up.  He said that while he 
used to weight 162 lbs., he now weighed 124 lbs.  He said he 
just did not feel good.  He indicated that he had not been 
hospitalized since his August 1999 surgery.  

The veteran described how he would just be sitting a chair 
when he felt the need to run and vomit.  When he was 
sleeping, it would come up and choke him.  The veteran also 
testified that he would experience weakness and sweating 
immediately after eating several times a day.  He said he had 
not been able to work since he left the railroad industry in 
1971.  He indicated that his upset stomach and his daily need 
for medicine prevented him from holding a job, although he 
said he had been receiving railroad retirement benefits.  

Although the veteran has been treated at VA on numerous 
occasions on an outpatient basis for his epigastric 
complaints, he has only been hospitalized once during the 
course of this appeal (in August 1999).  This is hardly what 
could be considered frequent hospitalizations such that would 
warrant an extraschedular rating under 38 C.F.R. § 3.321.  

Regarding employment, the Board notes that the schedular 
ratings are already based upon the average impairment of 
earning capacity, and are intended to be considered from the 
point of view of the veteran's working or seeking work.  The 
Board does not dispute that the veteran's disability is 
productive of severe impairment, and this severity is 
reflected by the 60 percent (i.e., maximum schedular) rating 
currently in effect.  The Board acknowledges that the VA 
examiner in December 2000 concluded that the veteran's 
vomiting and diarrhea may limit his ability to work at 
certain jobs.  Of course, VA benefits may not be granted 
based on a resort to speculation or remote possibility.  See, 
e.g., Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, this opinion 
is in stark contrast with that of the VA examiner in October 
1999, who concluded that the veteran could effectively work 
despite his service-connected stomach condition.  Although it 
seems plausible that the veteran's employability might be 
limited by his problems with gait, memory, and dizziness (as 
indicated in part by the October 1999 examination report), 
none of these symptoms have been associated with his service-
connected ulcer disability.  

In summary, the preponderance of the evidence simply does not 
demonstrate the marked interference with employability or 
frequent recent periods of hospitalization due to the 
veteran's service-connected disability such that would 
warrant an extraschedular rating.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 
2002).



ORDER

Entitlement to a rating in excess of 60 percent for duodenal 
ulcer, post-operative subtotal gastrectomy, is denied.

REMAND

Additional development is necessary concerning the veteran's 
claim for a TDIU.  Accordingly, further appellate 
consideration will be deferred and this claim is REMANDED for 
the following actions:

1.  Obtain the veteran's complete 
clinical records relating to treatment of 
his ulcer condition from the VA Medical 
Center in New Orleans, Louisiana, since 
June 2000.  

2.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
have treated him for his service-
connected ulcer disability.  Provide the 
veteran with release forms and ask that a 
copy be signed and returned for each 
health care provider identified, and 
whose treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records can't be obtained and there is no 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claim will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim for a 
TDIU, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).

3.  The veteran should be scheduled to 
undergo a VA gastrointestinal 
examination.  The claims folders must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner must 
indicate in the examination report that 
the claims files were reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected 
disability, including x-rays studies.  
Following a review of the veteran's 
medical records and history, the examiner 
should discuss all relevant medical 
evidence/findings regarding the service-
connected disability on appeal.  

If the appellant does not cooperate with 
the examiner, this fact should be 
specifically noted and the examiner 
should provide a discussion explaining 
how any partial or complete failure to 
fully cooperate with any testing impacts 
the validity of the medical examination.  

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to whether or not the veteran 
is precluded from obtaining or 
maintaining any gainful employment 
(consistent with his education and 
occupational experience) solely due to 
his service- connected ulcer disability.  

The examiner should reconcile any 
contradictory evidence regarding the 
above question.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

4.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and the 
implementing regulations are fully 
complied with and satisfied.  

5.  After completion of the above, 
readjudicate the veteran's claim for a 
TDIU.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the supplemental 
statement of the case in July 2002.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  


                        
____________________________________________
	C. TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

